Citation Nr: 1827631	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to July 1971. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to a TDIU. 

This issue was remanded by the Board in November 2009.  In May 2011, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO.  

Thereafter, the Board denied the Veteran's claim in a September 2011 decision.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum Decision, the Court vacated the September 2011 Board decision.

The Board remanded the case again in May 2014.  The case is now returned for appellate review.

The Veterans Law Judge who presided over the May 2011 Board hearing is no longer employed at the Board.  The Veteran was given an opportunity to testify at another Board hearing, but withdrew his request in March 2018.  See March 14, 2018 Report of General Information.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's current service-connected disabilities are (1) diabetes mellitus, type II, with bilateral upper extremity peripheral neuropathy, rated 40 percent from December 7, 2000; (2) residuals of keloid scar right calf, rated 10 percent from July 17, 1971; (3) residuals right knee injury, rated 10 percent from January 1, 1974; (4) residuals fracture right ilium and sacrum with arthritis, rated 10 percent from January 1, 1974; (5) peripheral neuropathy of the right lower extremity, rated 10 percent from June 3, 2002; (6) peripheral neuropathy of the left lower extremity, rated 10 percent from June 3, 2002; (7) right hip arthritis, rated 10 percent from June 24, 2005; (8) residuals of laceration scar to right hip, rated as 0 percent from July 17, 1971; and (9) erectile dysfunction, rated as 0 percent from June 3, 2002.  The Veteran's combined disability rating for his service-connected disabilities is 70 percent from June 3, 2002.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

The Veteran noted on his formal TDIU claim in July 2004 that he last worked full-time as a steel worker in November 2001.  He also reported that he had completed two years of college and had no additional education or training before he became too disabled to work.  

The Veteran's employer noted on a VA-Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits that the Veteran last worked in November 2001 and was not working because "Retired- Plant Shutdown."

A number of medical opinions were provided regarding the Veteran's employability status, which noted that while the Veteran's service-connected disabilities prevented him from performing physically-demanding jobs, he could do sedentary work.  The Veteran essentially argues that his work history is in steel work and he does not qualify for sedentary work at this time in his life.  For instance, in his January 2005 notice of disagreement, the Veteran stated that because he only had 33 years of employment as a steelworker and no experience or training for sedentary employment, he was unable to obtain gainful employment in a sedentary field at age 58.  Even when he was employed, it was difficult for him due to the complications of being an insulin dependent diabetic.  He also stated that his service-connected back, hip, and knee injury residuals along with peripheral neuropathy caused symptoms that would prevent him from working a laborious job.  In addition, he said he could not learn a new sedentary vocation and have substantial, gainful employment because of his advancing age and lack of experience. 

In July 2004, the Veteran received a VA orthopedic examination.  He told the examiner that over the years he had some persistent pain, stiffness, occasional "give-way" and fatigability.  He was noted to have some residuals from an injury to his back and right hip due to an in-service accident.  The Veteran reported that he last worked at a steel company but had not worked in the past year or two.  Based on examination findings, the examiner determined  the Veteran was able to be up and function for several hours at a time but his residual disability would preclude doing heavy, repetitive bending or lifting work.  After interviewing and observing the Veteran, the examiner concluded that the Veteran would have difficulty doing heavy bending or lifting work but he would be able to do light, sedentary activity. 

July 2004 Addenda to the July 2004 examination report show that the Veteran's claims file was reviewed by the examiner in conjunction with the examination.  The examiner stated that the Veteran was employable and that he could perform sedentary work.  

In another addendum also dated in July 2004, the examiner stated that the Veteran was an unemployed steel worker who was claiming unemployability due to his diabetes mellitus and orthopedic problems (hypertension as well, however, this disability is not service-connected).  The examiner again stated that the Veteran can do sedentary work and that his diabetes and symptoms did not prevent him from working.  The examiner explained that hypertension was not related to his diabetes mellitus and emphasized that the Veteran can be employed in sedentary work style as also shown by his orthopedic examination. 

The Veteran was given another examination in November 2006.  The examiner reviewed the claims file.  The Veteran reported that he last worked four to five years ago.  He retired from a plant where he had worked for forty years.  The Veteran had complaints of anesthesias and paresthesias to his feet and hands bilaterally, that began three years prior.  He said he had episodes of hypoglycemia about once a week.  He had no restriction of activities on the account of the diabetes.  The examiner found some objective signs of the peripheral neuropathy of the lower extremities.  The examiner stated that the Veteran's service-connected disabilities did not preclude sedentary employment. 

At the November 2006 joint VA examination, the right knee, hip and back were examined.  The claims file was also reviewed.  For the knee, the Veteran complained of aching, soreness, tenderness and swelling, occasional giving way and a locking sensation.  The examiner stated that the Veteran was retired and "would be limited to more sedentary-type activity."  The examiner also stated that the Veteran would have difficulties doing any heavy lifting and bending but he could do sedentary-type work. 

In January 2009, the Veteran had a VA hip examination.  The claims file was reviewed.  The Veteran said that over the years his hip has done pretty well but in the past two years or so he was getting some arthritis.  He used a cane to get around.  He was retired but would have difficulties with any heavy, physical, standing, walking, bending, and lifting work.  The Veteran reported that any activity that required standing, climbing, squatting, and crawling was hard and difficult. 

In May 2010, the Veteran underwent a VA diabetes mellitus examination.  He had no episodes of hypoglycemia within the past year requiring hospitalizations.  The examiner said that the Veteran's activities were restricted as a result of the diabetes and the Veteran stated he would get hypoglycemia with exertion.  The examiner stated that the Veteran must watch his exertion and activities because of hypoglycemia (low blood sugar) but other than that there were no effects of the condition on occupational functioning and normal daily activities. 

At the May 2011 Board hearing, the Veteran said he last worked in November 2001. (Transcript, p 4.)  He was an engineer and steam plant operator.  Id.  He stopped working mainly because the plant closed down.  Id.  He has not worked since that time, not even part-time.  Id.  The Veteran's wife stated the Veteran had two episodes of hypoglycemia and so he started working day hours only. (Transcript, p 4-5.)  His job was still affecting his diabetes mellitus because he took four shots a day and had to have meals at regular times. (Transcript, p 5.)  His wife stated that the physical work of his job was affecting his diabetes mellitus.  Id.  She said that when his side of the plant closed, the Veteran would have been free to transfer to a different side of the plant, but she and the Veteran did not think he could do the job any longer.  Id. 

In December 2013, a vocational opinion was provided by certified rehabilitation counselor that the Veteran was prevented from doing any type of substantially gainful employment as a result of his service-connected disabilities.  The report noted that the Veteran had last worked in 2001, at which time the company went out of business.  The Veteran reported that he suffered through hip and knee pain while working, but worked through the pain.  He also reportedly endured complications from his diabetes for which he was rushed to the hospital a couple of times.  The Veteran reported missing no work days due to his disabilities and that concessions and accommodations were made for him due to his tenure at his job.  He noted that to accommodate him, he was transferred from his day shift to a rotating shift.  

It was noted that a transferable skills analysis was conducted based on the Veteran's educational background, work history, skillset, and current limitations.  It was determined by the rehabilitation counselor that no directly transferable, generally transferable, directly related, or generally related occupations were found that the Veteran could do based on the combination of symptoms he experienced.  The reported noted that the Veteran's physical pain affected his concentration and memory, and in turn, his cognitive ability.  His ability to perform job tasks at a reasonable or competitive speed would be expected to be significantly reduced due to his experience of almost constant and unpredictable pain.  It was noted that because of his combination of significant pain and the need to change positions every 30 minutes, he would likely lack the stamina to keep up with a reasonable or competitive pace.  He reportedly had difficulty staying focused and engaged during a hypoglycemic episodes and when his physical pain was increased.  He also was not able to function as a reliable employee due to his physical condition.  He had hypoglycemic unawareness and was unpredictable with his resultant mood changes, and ability to get things done.  

The rehabilitation specialist concluded that based on the records reviewed, it was her opinion, within a reasonable degree of vocational certainty, that the symptoms the Veteran experienced from both his knee and hip disabilities and diabetes precluded him from being able to perform the essential work functions of his past work or any competitive job in the national economy.  The transferable skills analysis found no occupation that the Veteran could perform based on his skillset, education, work history, and current limitations.  The rehabilitation specialist noted that based on the records reviewed, which document the Veteran's severe and significant impairments and findings that the Veteran had difficulty with any normal, daily activity, the Veteran became incapable of sustaining gainful and competitive employment since 2007, when a considerable increase in functional limitations were noted.

The Veteran underwent VA examinations in July 2017 to address his service-connected disabilities.  The hip and knee examination noted that his employment abilities were affected in that he had pain when walking, standing, or sitting for too long.  He also had pain when bending, stopping, and squatting.

On review of the record, the medical evidence unequivocally shows that the Veteran's service-connected disabilities prevent him from doing physically demanding jobs, such as the type of work he has experience in for the past 30 plus years as a steel worker.  While age cannot be a factor in determining employability, work history and education are factors to be considered.  There are number of medical opinions that the Veteran is not prevented from doing sedentary type jobs.  However, most recent examination in July 2017 of the Veteran's hip and knees notes that the Veteran is prevented from prolonged sitting due to pain.  Thus, it appears that even sedentary type jobs would be a problem for him due to his service-connected disabilities.  In addition, the December 2013 rehabilitation specialist determined that the Veteran would be prevented from doing any type of employment, including sedentary, due to his service-connected disabilities and the symptoms involved.  There is no reason shown to value the previous opinions of record over the December 2013 vocational specialist opinion.  Thus, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's service-connected disabilities render him unemployable.

The Veteran's claim for a TDIU has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

 
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


